Citation Nr: 0801749	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for atypical anxiety 
disorder with depressive features, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).

The rating action issued in February 2005 denied service 
connection for post traumatic stress disorder (PTSD).  He 
disagreed with this denial in his March 2005 notice of 
disagreement.  He was afforded a statement of the case in 
October 2005.  However, on his VA Form 9, Appeal to Board of 
Veterans' Appeals, he specifically noted that he was only 
appealing the evaluation assigned to the service-connected 
atypical anxiety disorder with depressive features.  
Therefore, the issue of entitlement to service connection for 
PTSD is not currently before the Board for appellate 
consideration since it has not been properly perfected for 
such review.  See 38 C.F.R. § 20.200 (2007).


FINDING OF FACT

The veteran's service-connected atypical anxiety disorder 
with depressive features is manifested by complaints of anger 
with outbursts, irritability, poor sleep, lack of motivation, 
feelings of anxiety and depression, with no delusions or 
hallucinations.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for the 
service-connected atypical anxiety with depressive features 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, Diagnostic Code (DC) 9413 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records substantiating entitlement to an increased evaluation 
for his anxiety, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also specifically asked to provide to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
afforded notice of the Dingess provisions in March 2006.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The rating criteria for evaluating psychoneurotic disorders 
is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9413 (2007).

A GAF Score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40  denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (Manual).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the Manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The relevant evidence of record includes the report of a 
December 2004 VA examination.  He was noted to be on 
medication for his anxiety; he was not having any problems 
with dreams or insomnia, although he did state that it could 
still take up to an hour to fall asleep.  He commented that 
his anxiety would cause him to have an increased heart and 
breath rate on attempting to sleep.  He said that he had been 
married for 30 years and had two children; he got along well 
with all of them.  His son helped him with the farming and 
his daughter helped his wife with her catering business.  The 
mental status examination noted that he was casually but 
appropriately dressed and was neatly groomed.  He was 
extremely loquacious and he displayed an above-average 
intelligence.  There were no deficits in attention, 
concentration, or memory.  There were no symptoms of 
psychosis or of obsessional or ritualistic behaviors.  He 
denied any significant depressive symptoms.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  His 
condition was assigned a GAF Score of 66.  The examiner 
stated that "The veteran describes some anxiety symptoms; 
however, there is no indication that there has been any 
substantial increase in these symptoms since the last 
examination."

The veteran was treated by VA on an outpatient basis between 
2004 and 2005.  On November 8, 2004, he stated that he had 
"anxiety attacks" triggered by his frustration over his 
lack of depth perception caused by his eye condition.  The 
examiner commented that these were not really anxiety attacks 
but fits of frustration and anger, for which he was provided 
relaxation techniques.  On January 1, 2005, he said that he 
did 10 minutes of breathing exercises every morning to reduce 
his anger.   In February 2005, he was still having dreams 
about two to three times per month.  He was provided tools to 
deal with his frustration and anger. The examiner felt that 
he had achieved the maximum benefit afforded by psychiatric 
therapy.

VA afforded the veteran another VA examination in March 2007.  
He felt that there had been an improvement in his anger, that 
he was having fewer outbursts.  He did note that he had 
depression and anxiety, and that he was not sleeping well.  
He also said that he felt tired, lacked motivation, and had a 
poor memory.  The mental status examination noted poor 
personal hygiene.  He was restless, irritable, and had a 
blunted affect with a depressed and anxious mood.  He was 
mostly oriented, although he did not know the date.  His 
thought processes displayed some circumstantiality.  There 
was some indication of suicidal thoughts but he denied any 
plans.  He denied any delusions or hallucinations.  He 
described being angry, but there were no obsessional or 
ritualistic behaviors.  While there were no panic attacks, he 
did have poor impulse control.  He noted that he would have 
verbal outbursts whenever he got angry.  He was paranoid and 
his immediate memory was slightly impaired.  The Axis I 
diagnosis was major depression, recurrent, with psychotic 
features.  

The veteran sought continued treatment from VA between 2006 
and 2007.  In February 2006, he noted that was increasingly 
anxious, primarily because of his glaucoma.  On May 3, 2006, 
he had anxiety and depression. He also noted that he got 
easily frustrated and annoyed.  His mental status examination 
noted that he appeared to be calm, alert, and mildly anxious, 
with a flat mood and affect.  On June 20, 2006, he was calm, 
with a somewhat dysphoric and anxious mood and affect.  His 
speech was normal, and his cognition was intact, without 
delusions.  His disorder was assigned a GAF Score of 60.  On 
November 1, 2006, he had good eye contact, and was calm and 
cooperative.  His speech was normal and his thought processes 
were logical.  There were no delusions.  His mood was 
euthymic and his affect was congruent with his mood.  A GAF 
Score of 60 was assigned.  On January 9, 2007, he had slight 
motor twitching while seated.  He maintained good eye contact 
and his speech was normal.  Affect was anxious and he 
appeared to be upset.  A GAF of 50 was assigned.  A mental 
status examination dated on February 6, 2007 again noted 
slight twitching upon sitting.  He was alert and oriented.  
He was cooperative and had good eye contact.  His speech was 
normal and he was anxious and upset. His thought processes 
were logical.  The Axis I diagnoses were depression and 
anxiety. The examiner assigned a GAF Score of 50.  On 
February 27, 2007, he was noted to have good personal hygiene 
and good eye contact.  He was cooperative and displayed no 
psychomotor disturbances or abnormal movements.  Speech was 
normal, and he was alert and oriented.  There were no 
hallucinations or delusions.

After a careful review of the evidence of record, it is found 
that entitlement to a 30 percent disability evaluation, but 
no more, has been established.  The veteran's atypical 
anxiety with depressive features has been consistently 
manifested by symptoms of anxiety, depression, difficulty 
sleeping, and anger outbursts.  While he has never attempted 
suicide, he has thought of it.  He was also generally 
oriented, although there had been some difficulty with the 
date in the past.  His immediate memory had also been 
slightly impaired.  Significantly, his GAF Score had been 
primarily a 60,which connotes a moderate degree of symptoms.  
Therefore, the Board finds that a 30 percent disability 
evaluation more accurately reflects his degree of disability.

However, the Board does not find that a 50 percent evaluation 
is justified.  While the veteran had been occasionally noted 
to have a blunted affect, a flattened affect was not 
documented.  There was no indication of circumstantial, 
circumlocutory, or stereotyped speech.  He did note having 
"anxiety attacks;" panic attacks more than once a week were 
not noted in the record.  Rather, the examiner had described 
these incidents as anger outbursts due to frustration.  He 
did not have any difficulty in understanding complex 
commands.  He did have a slight impairment of short-term 
memory but there was no suggestion that long-term memory was 
affected.  There was no impaired abstract thinking.  
Difficulty in establishing and maintaining effective work and 
social relationships was not demonstrated.  As a consequence, 
the Board does not find that a 50 percent disability is 
warranted at this time.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  While the veteran has sought outpatient 
treatment, there is no indication in the record that he has 
required frequent periods of hospitalization for the 
treatment of this disorder.  Moreover, he has not presented 
any evidence that this disorder has had such an impact on his 
employment as to render impractical the application of the 
schedular standards.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

An evaluation of 30 percent for the service-connected 
atypical anxiety with depressive features is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


